Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Anderson (US PGPub 20110126275), in view of Behrendt (US PGPub 20090228893), in view of Lee (US PGPub 20130305219), and further in view of Lai (US PGPub 20050044197)  failed to disclose of an apparatus comprising: a processor; and a memory that stores code executable by the processor to: run program code to service a workload with a default instruction set of the processor; identify an instruction sequence from execution results for the workload, the instruction sequence called repeatedly during execution for the workload; generate a custom instruction comprising the instruction sequence; write the custom instruction to a writable area of processor memory storing the default instruction set; recompile program code used to service the workload, wherein the recompiled program code comprises the custom instruction;  and run the recompiled program code to service the workload, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Anderson, Behrendt, Lee and Lai discloses of an apparatus comprising: a processor; and a memory that stores code executable by the processor to: run program code to service a workload with a default instruction set of the processor; identify an instruction sequence from execution results for the workload, the instruction sequence called repeatedly during execution for the workload; generate a custom instruction comprising the instruction sequence; write the custom instruction to a writable area of processor memory storing the default instruction set; and run the recompiled program code to service the workload.

Individually, Anderson teaches of running the applications or services for the workloads, where that services provided in the computing environment may generally include various aggregated physical and/or virtual resources, while applications may include various aggregated services and workloads may include various compositions of whole services.
Behrendt teaches computer program instructions for repeatedly monitoring an instance specific workload fraction for a created service instance using one or more measurable technical parameters: computer program instructions for repeatedly  calculating from the workload fraction a workload energy index (WEI) by defining a relation between the service instance specific workload fraction and the total power consumption and temperature of a server hosting the specific service instance: computer program instructions for repeatedly  monitoring and determining heated service instances being run on the resources in the data center having a WEI higher than a predetermined first threshold: computer program instructions for repeatedly  monitoring and determining cold service instances being run on the resources in the data center having a WEI lower than a predetermined second threshold resulting in a cold service instance.
Lee teaches of a method for providing customization software, the method including generating, by an apparatus, a customized code by applying customization information including altered content of a plurality of paragraphs to a core code divided into the plurality of paragraphs, in response to a service request message being received from a terminal, executing, by the apparatus, customization software using the customized code, and processing, by the apparatus, the service request message using the executed customization software. The execution engine generates a customized code by applying the software customization information to the core code and executes customization software using the customized code. the customization manager 111 receives a customized code corresponding to a software customization result from the developer manager 130 in operation S130. Subsequently, the execution engine 112 generates an object program corresponding to the customized code by compiling the customized code in operation S240.
Lai teaches that It may not be practical to store a predefined URI or network address of the remote business service in the client's front-end, because every change in the business service information or the URI may require a program recompilation at the client front-end. Architects may also scale up the architecture components by exposing and distributing the business services into multiple machine instances (horizontal scaling) or by allocating workload to different instances by business functionality (for example, instance A performs equities trade orders for retail customers and instance B performs equities trade orders for private customers and options).
However, the prior-art, Anderson, Behrendt, Lee and Lai failed to disclose the following subject matter such as “recompile program code used to service the workload, wherein the recompiled program code comprises the custom instruction”.
 Claim 11 is a method claim, similar to the claim 1, and claim 18 is a product claim, similar to the claim 1. 
 Therefore, the prior-art, Anderson, Behrendt, Lee and Lai failed to teach the system of claim 1, the method of claim 11 and the product of claim 18. Therefore, claims 1-20 are allowed. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on Monday-Friday (10 am to 6pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193